Citation Nr: 1822228	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the cervical spine. 

2.  Entitlement to service connection for allergic rhinitis (claimed as allergies of the eyes and nose), to include as due to asbestos exposure.

3.  Entitlement to service connection for residuals of a head injury, including balance impairment and dizziness.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder.

5.  Entitlement to service connection for essential tremors of the right upper extremity (claimed as hand tremors and nervous shakes).

6.  Entitlement to service connection for essential tremors of the left upper extremity (claimed as hand tremors and nervous shakes).

REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1977 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's psychiatric disability claim has been re-characterized as seen on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required to ensure full compliance with VA's duty to assist.  In this regard, a significant number of VA treatment records have not been associated with the electronic claims file.  VA records since 2013 have not been associated with the file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998). As such, on remand, any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

With regard to the Veteran's claim of entitlement to a rating in excess of 10 percent for degenerative arthritis of the cervical spine, he was provided a VA examination in May 2013.  In addition to claiming that the examination was inadequate, the Veteran has stated that since the examination his disability has worsened.  See February 2014 Notice of Disagreement and August 2014 Form 9.  He indicated that he has trouble sitting, standing, and walking due to this disability, cannot bend over or even lie still without pain, and that nothing relieves his pain.   

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is the Veteran's last examination remote, the record indicates that his conditions may have worsened.  As such, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate his claim for a higher rating.  Allday v. Brown, 7 Vet. App. 517 (1995). 

Additionally, a remand is required for an adequate spine examination.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, as the Veteran's examination revealed some limitations upon repetitive use testing, the Board finds that another examination is needed which addresses the stipulations in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Sharp requires examiners to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examination of record for the Veteran's cervical spine does not comply with these new requirements.

The Veteran maintains that he should be service-connected for allergic rhinitis, including as due to asbestos exposure.  He believes that he was exposed to asbestos in missile silos during service.  VA Treatment records from 2012 indicate that the Veteran took an allergy pill daily.  See February 2012 VA Treatment Record.  The Veteran's enlistment examination indicates that he suffered from asthma in childhood and experienced hay fever symptoms when around cats or very dusty conditions, manifested by itching, watery eyes, nasal stuffiness (sinusitis), and sneezing.  See September 1976 Enlistment Examination.  During service, he was treated for similar symptoms, including general body aches, cough, and congestion and was at that time diagnosed with viral syndrome.  See August 1983 and December 1986 Service Treatment Records. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The prong requiring some evidence that the disability or symptoms "may be" associated with active service is a low threshold.  McClendon, 20 Vet. App. at 83.

In this case, there is some indication that the Veteran has a current allergy disability, as it was noted that he took allergy medication daily.  The record also indicates that he had a possibly preexisting allergy disability prior to service and that he was treated for allergy symptoms during service.  Additionally, the Veteran has not been afforded an examination for this condition, nor has an opinion been rendered regarding it; thus the Board finds that there is insufficient information of record to determine this portion of the claim.  The Veteran must be afforded a VA examination and an opinion must be rendered addressing this issue.  

Concerning the Veteran's claim for residuals of a head injury, the Board finds that an examination is required.  The Veteran maintains that since he was in a car accident during service in August 1986 he has suffered from balance issues, dizziness, and tremors.  He asserts that he has had no other head trauma since that time.  See February 2014 Notice of Disagreement.  VA treatment records indicate that the Veteran has complained of these symptoms, providing the indication of a current disability.  See February 2012 and October 2012 VA Treatment Records.  Service treatment records (STRs) confirm that he was in an accident and that he hit his head on the back glass of the truck he was driving.  One record indicates that he complained of dizziness.  See August 1986 STR. The aforementioned symptoms could be related to this accident in service; thus the Board finds that a VA examination and opinion must be rendered. 

The Veteran believes that his current acquired psychiatric disorder is related to service.  He notes that his military operational specialty (MOS) was that of a missile launch officer.  This is confirmed by his DD Form 214.  He indicates that this was a high pressure, high stress position which dealt with nuclear weapons.  He maintains that this position led to his current psychiatric problems.  The record indicates that he has been variously diagnosed with generalized anxiety disorder and depressive disorder.  See VA Treatment Records.  The Veteran has a current disability, there is some indication that this disability may be related to service, and there is no medical nexus opinion of record.  Thus, the Board finds that this claim must be remanded for an examination and medical opinion.     

The Board further notes that Veteran submitted authorization forms in April and May 2013 for psychiatric records from a private physician, Dr. Al Cervantes, at Russel County Medical Center, Clearview Psychiatric Department, where he reportedly sought treatment for the claimed disability in 2004.  However, there is no evidence that the RO attempted to procure these records.  The duty to assist requires VA to assist the Veteran in obtaining records to substantiate his claim and the Board finds that these records are potentially relevant.  They must be sought for association with the claims file.  

Regarding the Veteran's claims for tremors of the right and left upper extremities, the Board notes that the Veteran has a current diagnosis of essential tremors.  See VA Treatment Records.  He believes these tremors are possibly related to his cervical spine disability, head injury and/or psychiatric disability.  The Board has included instructions in conjunction with the examination for each disability that address these contentions and/or request a diagnosis of any neurological manifestations of these disabilities.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records have been archived, they must be obtained from the archive, or certified that they are unavailable by any reasonable means of searching.

2.  Contact the Veteran and ask that he identify all relevant private treatment providers, in particular from Russell County Medical Center, Clearview Psychiatric Department and Dr. Al Cervantes.  After obtaining any necessary authorization, request any reported records.  All efforts to obtain additional identified records must be noted in the claims file.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected cervical spine disability.  The examiner should be given access to the entire claims file and should note review of it prior to issuing an opinion.  All indicated tests and studies should be performed. 

In order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Non-weight-bearing.

Also, in order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

The examiner should clearly indicate whether the Veteran has neurological manifestations of the cervical spine disability.  For each neurological manifestation that is identified on examination, the examiner should clearly indicate whether such constitutes a separately ratable disability, and if so, should provide an assessment of the severity of such disability. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Schedule the Veteran for a VA examination to assess whether he has a current respiratory disability, to include allergic rhinitis, and to determine the etiology of any current respiratory disability.  The examiner should be given access to the entire claims file and should note review of it prior to issuing an opinion.  All indicated tests and studies should be performed.  The examiner should address the following:

a) Please identify any current respiratory disability by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

b) For each respiratory disability identified, please state whether there is clear and unmistakable (obvious, manifest, undebatable) evidence that the Veteran had the diagnosed respiratory disability prior to his entry into active duty service.

c) If it is determined that the Veteran's diagnosed respiratory disability clearly and unmistakably pre-existed service, an opinion should be provided as to whether it is clear and unmistakable (obvious, manifest, undebatable) that the Veteran's preexisting disability WAS NOT aggravated (that is, permanently worsened) during active service or whether it is clear and unmistakable (obvious, manifest, undebatable) that any increase during service was due to the natural progression of the disease. 

d) If it is determined that the Veteran's diagnosed respiratory disability did not pre-exist service, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a respiratory disability that is caused or aggravated by a disease contracted or injury suffered during service.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Schedule the Veteran for a VA examination to assess whether he has residuals of a head injury in service, to include tremors, dizziness, and balance issues.  The examiner should be given access to the entire claims file and should note review of it prior to issuing an opinion.  All indicated tests and studies should be performed.  The examiner should address the following:

a) Please identify and diagnose any current residuals from the Veteran's claimed head injury.  The examiner should clearly indicate whether the Veteran has neurological manifestations of his head injury.  For each neurological manifestation that is identified on examination, the examiner should clearly indicate whether such constitutes a separately ratable disability, and if so, should provide an assessment of the severity of such disability.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b) For each residual disability identified, please state whether it is at least as likely as not (50 percent or greater probability) that each disability, had its onset in, was caused by, or is otherwise related to the Veteran's military service. 

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Schedule the Veteran for a VA examination to identify all current psychiatric disabilities and to determine their etiology.  The examiner should be given access to the entire claims file and should note review of it prior to issuing an opinion.  All indicated tests and studies should be performed.  The examiner should address the following:

a) Please identify any current psychiatric disability by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

b) For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disorder had its onset in, was caused by, or is otherwise related to the Veteran's military service. 

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Schedule the Veteran for a VA examination to determine the etiology of his essential tremors of the right and left upper extremities.  The examiner should be given access to the entire claims file and should note review of it prior to issuing an opinion.  All indicated tests and studies should be performed.  The examiner should address the following:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's essential tremors had their onset in, are caused by, or are otherwise related to the Veteran's military service.

b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's essential tremors are caused by, related to, or aggravated by his service-connected cervical spine disability.

c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's essential tremors are caused by, related to, or aggravated by his head injury (whether it is a residual of his claimed head injury).

d) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's essential tremors are caused by, related to, or aggravated by his acquired psychiatric disability.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

8.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




